DETAILED ACTION
Claims 1, 3, 5, 7-8, 10-11, 15, and 20-23 are presented for examination.
Claims 2, 4, 6, 9, 12-14, and 16-19 have been cancelled.
Claims 1, 3, 7, 10, 11, and 15 have been amended.
This office action is in response to request for continued examination submitted on 10-NOV-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant argues on pgs. 6-9 of the Applicant Arguments/Remark dated 11/10/2021 (hereinafter ‘Remarks’), the amended claims have overcome the prior art. On pgs. 7-9 of the Remarks, Applicant argues the reference of Holloway, however, Applicant’s arguments are moot because the new ground of rejection does not rely on Holloway. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 

Yamashita, U.S. Patent Application Publication 2013/0176205 A1 (hereinafter ‘Yamashita’) in view of
Yamagishi, United States Patent 7,492,877 A1 (hereinafter ‘Yamagishi’).

and

Yamashita in view of Yamagishi further in view of Belk et al., U.S. Patent Application Publication 2014/0364056 A1 (hereinafter ‘Belk’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 10-11, 15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over
Yamashita, U.S. Patent Application Publication 2013/0176205 A1 (hereinafter ‘Yamashita’) in view of
Yamagishi, United States Patent 7,492,877 A1 (hereinafter ‘Yamagishi’).

Regarding Claim 1: A system comprising:
Yamashita teaches an audio/video (AV) playing device; and ([0020] Yamashita teaches a device that can broadcast signal or video, i.e. AV playing device “…The content reproduction apparatus 100 is an electronic apparatus such as a broadcast reception apparatus that can reproduce, e.g., a broadcast signal or video contents stored in a storage medium…”)
Yamashita teaches a wireless terminal configured to execute a plurality of programs, including a remote control program for operating the AV playing device,(Continuing [0020] Yamashita teaches a remote controller and a wireless terminal for communication with the device “… Furthermore, the broadcast reception apparatus 100 comprises a remote controller 163, the mobile terminal 200, and a communicator configured to communicate with the wireless communication terminal 300…”)
Yamashita teaches wherein the AV playing device is configured to communicate with the wireless terminal, and comprises: ([0023] Yamashita teaches the wireless terminal can communicate with the broadcast reception apparatus, i.e. AV playing device “…The wireless communication terminal 300 comprises the mobile terminal 200 and a communicator configured to wirelessly communicate with the wireless communication terminal 300. For example, the wireless communication terminal 300 functions as an access point for wireless communication. That is, the wireless communication terminal 300 can communicate with the broadcast reception apparatus 100 in a wireless manner or through a communication cable such as an LAN cable…”)
Yamashita teaches a power button that powers ON or OFF the AV playing device; ([0061] Yamashita teaches a power key, i.e. button for changing the power supply state, i.e. ON or OFF“…The power supply key 163a is a key that allows the broadcast reception apparatus 100 to switch a power supply state…”)
Yamashita teaches a first memory storing first instructions; and a first processor that implements the first instructions to execute a first plurality of tasks, including: ([0078] Yamashita teaches a ROM, i.e. money storing first instructions and a CPU, i.e. processor “…The CPU 251 comprises an arithmetic operation element or the like that executes various kinds of arithmetic processing. The CPU 251 executes programs stored in the ROM 252, the EEPROM 254, or the like and realizes various functions…”)
Yamashita teaches a first transmission task that automatically and wirelessly transmits first trigger information, which instructs the wireless terminal to select and activate the remote control program, to the wireless terminal  ([0025] Yamashita teaches transmission of a control signal, i.e. transmission task, which can control the apparatus, i.e. trigger information where the apparatus executes the processing  signal, i.e. select and activate “…It is to be noted that the mobile terminal 200 can transmit a control signal to the broadcast reception apparatus 100 based on wireless communication. That is, the mobile terminal 200 can function as a control apparatus that controls the broadcast reception apparatus 100 (an apparatus to be controlled). It is to be noted that the apparatus to be controlled will be referred to as a controlled apparatus. The broadcast reception apparatus 100 (the controlled apparatus) executes processing associated with a control signal (a control command) from the control apparatus that controls. Furthermore, the broadcast reception apparatus 100 as the controlled apparatus transmits its own current operation status to the control apparatus. The broadcast reception apparatus 100 transmits an operation status at either timing associated with an event on the controlled apparatus side or timing as periodic notification…”)
Yamashita teaches wherein the wireless terminal comprises: a display; ([0078] Yamashita teaches a display “…The mobile terminal 200 is an electronic apparatus comprising a display, an operation module, and a communicator.)
Yamashita teaches a second memory storing second instructions; and a second processor that implements the second instructions to execute a second plurality of ([0078] Yamashita teaches a ROM, i.e. money storing first instructions and a CPU, i.e. processor “…The CPU 251 comprises an arithmetic operation element or the like that executes various kinds of arithmetic processing. The CPU 251 executes programs stored in the ROM 252, the EEPROM 254, or the like and realizes various functions…”)
Yamashita teaches a first receiving task that automatically and wirelessly receives the first trigger information from the AV playing device ([0123] Yamashita teaches the polling returns information, i.e. automatically and wirelessly receiving task for the apparatus, i.e. AV playing device “…the mobile terminal 200 periodically performs polling with respect to the broadcast reception apparatus 100 based on wireless communication and thereby sequentially recognizes a state of the broadcast reception apparatus 100. For example, the broadcast reception apparatus 100 returns to the mobile terminal 200 information concerning the connection apparatus 400 connected thereto (a connection state) with respect to the polling from the mobile terminal 200. The broadcast reception apparatus 100 returns to the mobile terminal 200 information indicative of, e.g., a type, identification information, a connection terminal, and a device name of the connection apparatus 400 as the information concerning the connection apparatus 400. As a result, the mobile terminal 200 can recognize the type, the identification information, the connection terminal, and the device name of the connection apparatus 400 connected to the broadcast reception apparatus 100 as the controlled apparatus…”)
Yamashita teaches a selection task that automatically selects and executes the selected remote control program from among the plurality of programs upon the first receiving task receiving the first trigger information; ([0123] Yamashita teaches the cursor is used for selection and the execution of the selected program “…The cursor buttons 606 are buttons that allow the broadcast reception apparatus 100 to execute various kinds of processing. The cursor buttons 606 include a cross button, a decision button (an OK button), a program lineup button (a guide button), menu button, a back button, an end button (an exit button), and others. The broadcast reception apparatus 100 performs, e.g., selection of various items in the screen based on operation signals associated with the cross button and the decision button…”)
Yamashita teaches a processing task that performs processing corresponding to the selected remote control program and controls the display to display software operators for remotely controlling functions of the AV playing device; ([0096] Yamashita teaches the home screen, i.e. display software operators and activating, i.e. performing the selected program “…The home screen displays icons and the like used for activating various kinds of applications. The controller 250 of the mobile terminal 200 activates the remote control application when the remote control application is selected from the home screen or a list of applications…”)

Yamashita does not appear to explicitly disclose
upon powering ON the AV playing device with the power button; and
a second transmission task that automatically and wirelessly transmits second trigger information, which instructs the wireless terminal to end the selected remote control program, to the wireless terminal upon powering OFF the AV playing device with the power button, and
a second receiving task that automatically and wirelessly receives the second trigger information from the AV playing device upon powering OFF the AV playing device with the power button; and
an end task that automatically ends the selected remote control program and controls the display of the wireless terminal to display an initial screen upon the second receiving task receiving the second trigger information.

However, Yamagishi teaches upon powering ON the AV playing device with the power button; and (Col 7 lines 17-22 Yamagishi teaches the powering ON generates a response “…Later, when the control apparatus 25 receives a power-on request from the user, the command generator 24 responds to this request to read out the MAC address of controlled apparatus 17 from the cache memory 22, generate the magic 20 packet 33 including the MAC address and transmit the magic packet 33 to the controlled apparatus 17 (Sll)…”)
Yamagishi teaches a second transmission task that automatically and wirelessly transmits second trigger information, which instructs the wireless terminal to end the selected remote control program, to the wireless terminal upon powering OFF the AV playing device with the power button (Col 5 lines 9-17 Yamagishi teaches generating a command, i.e. transmission of the trigger information when the apparatus is powering off “…The command generator 24 is hardware, software or a combination of them for generating various commands to control the controlled apparatus 17. The command generator 24 generates, for example, a magic packet 33 for turning on the power supply to the controlled apparatus 17 (typically, the main power supply to the apparatus 17 itself) or a power-off command 34 for turning off the power supply to the apparatus…”)
Yamagishi teaches a second receiving task that automatically and wirelessly receives the second trigger information from the AV playing device upon powering OFF the AV playing device with the power button (Col 5 lines 9-17 Yamagishi teaches receiving the powering off command for the remote switch in the off state“…In addition, the network control IC 35 receives the power-off command 34 from the control apparatus 25, interprets it and transmits to the power switch unit 40 a switch-off control signal for making the remote switch (not shown) in the off state. Moreover, the network control IC 35, when receiving the other control command (for example, an instruction to play the contents of moving picture stored within the hard disks when the controlled apparatus 17 is the hard disk recorder 7), transmits it as it is or converts it into a command of a certain format and then transmits this command via a prescribed communication line 38 to the main body 39…”)
Yamagishi teaches an end task that automatically ends the selected remote control program and controls the display of the wireless terminal to display an initial screen upon the second receiving task receiving the second trigger information. (Col 21 lines 58-67 Yamagishi teaches the initial screen when adjusting the power state “…The GUI picture 101 is a list of meta information about the contents (for example, contents names, hereinafter, called "contents meta information") existing on the home LAN 1, 60 and it is an initial picture (for example, the picture displayed, the basis of the index table 75 that exists in the cache region, immediately after the power supply to the main body is turned on). The user can operate an input device (for example, keyboard or mouse) not shown of the PC 3 to designate desired contents through this GUI picture (hereinafter, called "initial contents list GUI picture)…”)
Yamashita and Yamagishi are analogous art because they are from the same field of endeavor, systems for remote control.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a first transmission task that automatically and wirelessly transmits first trigger information, which instructs the wireless terminal to select and activate the remote control program, to the wireless terminal as disclosed by Yamashita by upon powering ON the AV playing device with the power button and a second transmission task that automatically and wirelessly transmits second trigger information, which instructs the wireless terminal to end the selected remote control program, to the wireless terminal upon powering OFF the AV playing device with the power button, and a second receiving task that automatically and wirelessly receives the second trigger information from the AV playing device upon powering OFF the AV playing device with the power button and an end task that automatically ends the selected remote control program and controls the display of the wireless terminal to display an initial screen upon the second receiving task receiving the second trigger information as disclosed by Yamagishi.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain the device in an on or off state without the user determining the power state as discussed in Col 18 lines 8-16 by Yamagishi “…Thus, according to the fourth embodiment, only by sending from the control apparatus 25 a request to get the contents desired by the user, it is possible that, when the power supply to the controlled apparatus 17 that holds those contents is in the off state, the control apparatus 25 turns on that power supply and gets the contents. Therefore, the user can obtain desired contents without being aware ofif the power supply to the controlled apparatus that holds the desired contents is in the on state or off state…”

Regarding Claim 3: Yamashita and Yamagishi teach The system according to claim 1, 
Yamashita teaches wherein the first trigger information includes identifying information that indicates the AV playing device. ([0097]-[0098] Yamashita teaches the different  AV playing devices are identified using registered labels “When the remote control application is activated, the controller 250 displays in the display 234 a window 501 for selecting an apparatus to be controlled using the remote control application. The controller 250 displays in the window 501 a list of apparatuses ( controlled apparatuses) previously registered as apparatuses to be controlled using the remote control application. For example, when "TV00l", "TV002", and "TV003" are registered, the controller 250 displays a button 502 for selecting "TV0Ol", a button 503 for selecting "TV002", and a button 504 for selecting "TV003" in the window 501…”)

Regarding Claim 5: Yamashita and Yamagishi teach The system according to claim 1, 
Yamashita teaches wherein the processing task activates the selected remote control program to cause the display to display information corresponding to the selected remote control program. ([0099] Yamashita teaches to display the remote control menu, i.e. selected remote control program “…When any one of these buttons is selected, the controller 250 displays a screen (a remote control menu or an operation menu) for controlling the selected apparatus in the display 234…”)

Regarding Claim 7: Yamashita and Yamagishi teach The system according to claim 1, further comprising:
Yamashita teaches a plurality of content playing devices, including the AV playing device, and ([0021] Yamashita teaches a plurality of content playing devices such as DVD player and Audio player “…Moreover, when the content reproduction apparatus 100 is connected with, e.g., a cable box 400A, a satellite box 400B, a BD/DVD player 400C, or an audio player 400D (which will be generically referred to as a connection apparatus 400), contents can be transmitted between the respective apparatuses…”)
Yamashita teaches the selection task specifies a source content playing device representing a transmission source of the first trigger information, from among the plurality of content playing devices, and ([0127]-[0128] Yamashita teaches a selection tab for selecting the content playing devices such as satellite or audio player “…Moreover, the controller 250 displays in the display 234 a selection tab 703 for selecting the broadcast reception apparatus 100, a selection tab 704 for selecting the cable box 400A, a selection tab 705 for selecting the satellite box 400B, a selection tab 706 for selecting the BD/DVD player 400C, a selection tab 707 for selecting the audio player 400D as the apparatus selection tabs 601. For example, it is assumed that a video cassette recorder (VCR) is further connected to the broadcast reception apparatus 100. In this case, the broadcast reception apparatus 100 returns to the mobile terminal 200 information concerning the cable box 400A, the satellite box 400B, the BD/DVD player 400C, the audio player 400D, and the VCR with respect to the polling from the mobile terminal 200. As a result, the mobile terminal 200 can recognize that the VCR is further connected to the broadcast reception apparatus 100 as the controlled apparatus…”)
Yamashita teaches selects and executes the selected remote control program corresponding to the source content playing device. ([0105] Yamashita teaches the identification terminal to recognize the corresponding source playing device “…As described above, the mobile terminal 200 periodically performs polling with respect to the broadcast reception apparatus 100 based on wireless communication and thereby sequentially recognizes a state of the broadcast reception apparatus 100. For example, the broadcast reception apparatus 100 returns to the mobile terminal 200 information concerning the connection apparatus 400 connected thereto (a connection state) with respect to the polling from the mobile terminal 200. The broadcast reception apparatus 100 returns to the mobile terminal 200 information indicative of, e.g., a type, identification information, a connection terminal, and a device name of the connection apparatus 400 as the information concerning the connection apparatus 400. As a result, the mobile terminal 200 can recognize the type, the identification information, the connection terminal, and the device name of the connection apparatus 400 connected to the broadcast reception apparatus 100 as the controlled apparatus…”)

Regarding Claim 8: Yamashita and Yamagishi teach The system according to claim 1, wherein: 
Yamashita teaches the selected remote control program causes the wireless terminal to: permit receiving of a user operation from one of the software operators; and ([0163] Yamashita teaches the user can input, i.e. receiving of a user the remote control menu, i.e. software operators “…Consequently, a user can input an operation for controlling each connection apparatus 400 in one remote control menu without switching the apparatus as a control target using each apparatus selection tab 601. As a result, it is possible to provide the electronic apparatus and the controlling method for an electronic apparatus having enhanced convenience…”)
Yamashita teaches transmit, to the AV playing device, a remote control signal corresponding to a function of the one of the software operators. ([0167] Yamashita teaches transmitting a control signal to a reception apparatus, i.e. AV playing device “…Additionally, when there are methods for transmitting a control signal from the broadcast reception apparatus 100 to the connection apparatus 400, the mobile terminal 200 can control the broadcast reception apparatus 100 to select on method in a preferential manner…”)

Regarding Claim 10: Yamashita and Yamagishi teach The system according to claim 1, wherein:
Yamashita teaches the power button is configured to be depressed by a user, and ([0088] Yamashita teaches the power supply key, i.e. power button is an input performed by the user “…The operation input module 261 comprises keys configured to generate an operation signal in response to input of an operation performed by a user. The operation input module 261 comprises, e.g., a volume adjustment key for adjusting volume, a luminance adjustment key for adjusting display luminance of the display 2347, a power supply key for switching a power supply state of the mobile terminal 200, and others. Furthermore, the operation input module 261 may further include a track ball that enables the mobile terminal 200 to execute various selecting operations and others…”)
Yamashita teaches the first transmission task automatically and wirelessly transmits the first trigger information to the wireless terminal upon the power button being depressed by the user. ([0103] Yamashita teaches to transmit based on the button operation “…The mobile terminal 200 generates an operation signal in accordance with an operation of each button and outputs the generated operation signal…”)

Regarding Claim 11: Yamashita and Yamagishi teach The system according to claim 1, wherein:
Yamashita teaches the AV playing device further includes a data interface, and ([0103] Yamashita teaches having a LAN, i.e. data interface “…For example, the mobile terminal 200 transmits an operation signal to the broadcast reception apparatus 100 through the wireless communicator 272 based on the wireless LAN and the like…”)
Yamashita teaches the first transmission task also transmits the first trigger information upon connecting a cable connected to the wireless terminal to the data interface. ([0052] Yamashita teaches the LAN is a cable connected “…The LAN connector 171 is an interface configured to enable communication with other apparatuses on a network, e.g., the Internet, an intranet, or a home network through the LAN. As described above, when the wireless communication terminal 300 is connected with the LAN connector 171 through the LAN cable, the broadcast reception apparatus 100 can communicate with other apparatuses connected with the wireless communication terminal 300. For example, the broadcast reception apparatus 100 can acquire and reproduce contents recorded in the apparatuses on the network through the LAN connector 171. Further, the broadcast reception apparatus 100 can output the content data connected through the LAN connector 171…”)

Claims 15 is a method claims containing substantially the same elements as Claim 1, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 1, Mutatis mutandis.

Regarding Claim 20: Yamashita and Yamagishi teach The system according to claim 1, 
Yamashita teaches wherein the AV playing device includes an AV receiver, a television, or a content player. ([0052] Yamashita teaches the AV device and a TV (television) “…For example, the remote control application has a TV remote control menu for controlling the broadcast reception apparatus (TV) 100…”)

Claims 22 is a method claims containing substantially the same elements as Claim 20, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 20, Mutatis mutandis.


Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over
Yamashita, U.S. Patent Application Publication 2013/0176205 A1 (hereinafter ‘Yamashita’) in view of
Yamagishi, United States Patent 7,492,877 A1 (hereinafter ‘Yamagishi’) further in view of
Belk et al., U.S. Patent Application Publication 2014/0364056 A1 (hereinafter ‘Belk’).

Regarding Claim 21: Yamashita and Yamagishi teach The system according to claim 1, 

Yamashita and Yamagishi do not appear to explicitly disclose
wherein the software operators include software buttons for settings of the AV playing device, including a network setting and a time zone setting.

However, Belk teaches wherein the software operators include software buttons for settings of the AV playing device, including a network setting and a time zone setting. ([0025] Belk teaches the wireless network parameters, i.e. network settings and the time zone setting “…The configuration information can include multiple parameters for configuring a device. The parameters can include, for example, a name of a wireless network, a pass word to access that wireless network, a locality setting that specifies a preferred language, a time Zone setting, a display setting specifying a preferred display format (e.g., a 12-hour or a 24-hour time-display format) and other parameters. The configuration information can also include credentials for accessing an online Store or a content provider. Mobile device 102 can automatically gather the configuration information from existing settings of mobile device 102, or request a portion of the configuration information from a server…”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a first transmission task that automatically and wirelessly transmits first trigger information, which instructs the wireless terminal to select and activate the remote control program, to the wireless terminal as disclosed by Yamashita and Yamagishi by wherein the software operators include software buttons for settings of the AV playing device, including a network setting and a time zone setting as disclosed by Belk.
One of ordinary skill in the art would have been motivated to make this modification in order to provide the user with the necessary information to configure the devices as discussed in [0003] by Belk “…The mobile device can provide user preferences of the mobile device, as well as credentials for accessing and downloading remote content, to the digital media device through the communication channel. Upon receiving the configuration information, the digital media device can use parameters in the configuration information as its settings…”

Claims 23 is a method claims containing substantially the same elements as Claim 21, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 21, Mutatis mutandis.

Conclusion
Claims 1, 3, 5, 7-8, 10-11, 15, and 20-23 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146